Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The application 17/077,551 is a reissued of U.S. Patent No. 10/198,418.  In the preliminary amendment file on 10/22/2020, Claims 1-19 are pending and claims 1, 2, 3, 9, 10, 11, 12, 14, 15, and 16 were amended.  No amendment was made in the 05/31/2022 response.
This is a Final Action.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/198,418 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756.

17/077,551
Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756 
1
A method for distributed electronic signature documents comprising:


Generating a signing template that contains information about how a document file is to be signed, the information further specifying location within the document file for signature of one or more users, the information further specifying content within the document file that is not modifiable by the one or more user, 
Trimble, JR. et al teaches digital signature document and signature location abstract; p0013; teaches read-only, edit permission.  p0031, p0050



Causing the signing template to be stored on a server;
Generating the document file to be emailed to the one or more users for signing, the document filed displaying from filed configured to receive input information from the one or more users and an activatable control configured to initiate, over a network, of the input information to the signing the templated stored on the server, the content specified by the signing template not being modifiable by the one or more users through the generated document file;
Trimble teaches storing and transmitting of the document within different networks.  (see Trimble p0028) Trimble does not specifically discussed in detail the usage of a server.
Berringer teaches the usage of a server, p0040 and the storage of the digital document on a server p0044
It would have been obvious to an artisan at the time of the invention to include Berringer’s teaching with Trimble’s system in order to allow the digital document to be stored and transmitted within the network.
Trimble, JR. et al teaches digital signature document and signature location abstract; p0013; teaches read-only, edit permission.  p0031, p0050


Emailing the document file to the one or more users over the network;
Receiving, from a client device of one or more users, input information input into the form fields of the document file; and
In response to activation of the activatable control by the client device, causing an electronic signing process defined by the signing template stored on the server to be executed.
Berringer teaches transmitting the document using email. P0062-63
Trimble teaches executed signature element p0032, p0040 and p0046
Berringer teaches executed and sign the document. P0028
2
The method of claim 1, wherein the electronic signing process comprises:
Merging, with the signing template, the input information uploaded from the client device through activation of the activatable control of the document file. 
Berringer teaches adding a signature block as each signer digitally signs the electronic document. P0057 
3
The method of claim 2, wherein the electronic signing process comprises: 
Causing presentation, on the client device, of a web browser display a modified version of the document filed created from the merged signing template.
Trimble teaches modify and update the document p0014;
Berringer teaches displaying signatures as each signer digitally signs the document p0082
5
The method of claim 1, wherein the form fields and activatable control are user interface element of the document of the document file that are displayable on a display device of the client device. 
Trimble teaches displaying document and filed to user; p0011, p0030, and document can be displayed on the browser because it is in a HTML, XHTML, and XML. P0036
Berringer teaches implement the document in different device types; P0036 and programing code to interact with user input device. P0039
6
The method of claim 1, wherein the document file is a PDF (portable Document Format) File, and wherein the activatable control contains a network link. 
Trimble teaches document is in PDF format. (see p0030)
7
The method claim 1, further comprising:
In response to receiving a signature from the client device, automatically emailing the document file to an additional client device for an additional signature, the additional client device specified by a signing order in the signing template. 
Trimble teaches signers ordering. P0032
Berringer teaches a schema check that ensures elements are occur in defined order p0084; and teaches if a first signer digitally signs a document and emails to a second signer.  P0062
8
The method of claim 1, further comprising:
Validating the document file to ensure the content of the document file is not modified. 
Trimble, JR. et al teaches digital signature document and signature location abstract; p0013; teaches read-only, edit permission.  p0031, p0050



As per claims 9 and 14, they are rejected under the same rationale as claim 1.  See rejection above.
As per claim 10, it is rejected under the same rationale as claim 3. See rejections above
As per claims 11, it is rejected under the same rationale as claims 3 and 6. See rejections above.
As per claims 13, it is rejected under the same rationale as claim 8.  See rejection above.
As per claim 15, it is rejected under the same rationale as claim 2.  See rejection above.
As per claim 16, it is rejected under the same rationale as claim 3.  See rejection above.
As per claim 18, it is rejected under the same rationale as claim 6. See rejection above.
As per claim 19, it is rejected under the same rationale as claim 7. See rejection above.


Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756 and Arant et al. 7,636,500.


17/077,551
Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756 and Arant et al. 7,636,500
4
The method of claim 1, further comprising:
Responsive to activation of the activatable control display in the document file, causing the presentation, on the client device, of a login web interface, and 
Authenticating a user from information input into the login web interface. 
Trimble teaches internet access of the document.  
Arant teaches login web interface.  (see Fig. 6, col. 15, lines 62-col. 16, lines 9)
It would have been obvious to an artisan at the time of the invention to include Berringer’s teaching with Trimble’s system in order to provide security check for the document access.



As per claims 12 and 17, they are rejected under the same rationale as claim 4.  See rejection above.
Response to Arguments
Applicant’s arguments with respect to recapture and oath/declaration have been fully considered and are persuasive.  The Oath/declaration and the 251 rejections have been withdrawn
Applicant's arguments filed 5/31/2022 regarding the 103 rejection have been fully considered but they are not persuasive. 
Applicant argued that the combination of Trimble and Berringer fails to teach 
“an activatable control configured to imitate an upload, over a network of the input information on the signing template stored on the server, the content specified by the signing template not being modifiable by the one or more users through the generated document file.”  Specifically, Trimble does not teach a signing template.  
“In response to activation of the activatable control by the client device, causing an electronic signing process defined by the signing template stored on the server to be executed.”
Examiner disagrees: 
a. Trimble and Berringer teach this limitation because Trimble teaches providing with user a signature template during signing process.  (see Trimble p 0031-32 “signature templates that indicate where signatures are to be applied in the document, the relationship between the signer and the placeholder and how the components of a signature are presented to the signer” p0032)  Berringer teaches storing signatures on a server.  (see Berringer p0040)  Therefore the combination teaches this limitation.
b. Trimble and Berringer teaches this limitation because Trimble teaches after collecting all the signature the document is sealed and export.  (see Trimble p 0046 “wherein the document has all of the signatures for all signers including the recorder and is digitally tamper sealed; exported, wherein a document that is a copy or a view of an archived document is exported, while the original electronic document remains stored as an immutable archived copy; and "voided," wherein a signed or recorded document no longer has legal effect.)  As show in Trimble Fig 10, the final signature is collected at the closing process and the loan document is sealed transmitted afterward.  (see Trimble Fig. 10, p0082-0087)  Since agent and borrower are client of the service, therefore the transmission from their device is an activation of their client device. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         
Conferees:
/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992